Title: To Thomas Jefferson from Chiles Terrell, 26 February 1824
From: Terrell, Chiles
To: Jefferson, Thomas

Dear Sir,  Richmond Feby 26th 1824If you have not made any arrangement to fill the Stewardship of the University, it would gratify me, to be appointed to that office; and if it should be carried into operation next winter, I am willing to commence this Spring, in order to prepare the Garden & lots for a supply of vegetables.In presenting myself to your Notice, for the object in view, it may be proper to give a short account of my self: I am upwards of 40 years of age, have been more than 20 years employed in the education of youth, have had the care of Boarding Schools, several years; and for the last five years, have kept a pretty extensive boarding establishment in this City.—I have a wife and 5 Small children, 8 Servants, 20 Beds and other furniture in proportion.My wish, is to obtain such a situation, as may enable me to render services, sufficient for a liberal support of my family, and the privilege of attending the Lectures of the different Professors, with some liesure to turn them to a profitable purpose: And to enjoy in the mean time, the advantage of educating my children at the most splendid literary institution in the common wealth.Should you be disposed to encourage my application, I will forward recommendations from many Gentlemen.I remain very RespectfullyChiles Terrell